In an action to require appellant to sell a parcel of real property, and to divide the proceeds with respondent in accordance with her written agreement to do so (first cause of action), and for other relief (second and third causes of action), a counterclaim was interposed to reform the agreement and to recover certain payments alleged to be due thereunder. The appeal is from an interlocutory judgment entered after trial insofar as said judgment is in favor of respondent. Judgment insofar as appealed from, unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.